Title: From Thomas Jefferson to United States Senate, 19 February 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Feb. 19. 1808.
                  
                  I nominate the persons whose names are stated in the annexed list signed by the Secretary at War for the promotions and appointments therein respectively proposed for them
                  
                     Th: Jefferson 
                     
                     
                  
               